DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 7, 9, 12, 16 and 18 are objected to because of the following informalities:
In claims 3 and 12, “the plurality of lane change strategies are matched with a score” should be “the plurality of lane change strategies are each matched with a score”
In claims 7 and 16, “does not enter a target lane during lane change” should be “does not enter a target lane during a lane change”
In claims 9 and 18, “an overlapping area between the drivable areas extracted” should be “an overlapping area between 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 2 and 9 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without 
“storage configured to store” in claim 2
“first data extractor”, “second data extractor”, “third data extractor”, “fourth data extractor” and “fifth data extractor”, all configured “to extract”, in claim 9
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“storage configured to store”: applicant discloses that, “the processes of the method or algorithm described in relation to the forms of the present disclosure may be implemented directly by hardware executed by the processor 1100, a software module, or a combination thereof. The software module may reside in a storage medium (that is, the memory 1300 and/or the storage 1600), such as a RAM, a flash memory, a ROM, an EPROM, an EEPROM, a register, a hard disk, solid state drive (SSD), a detachable disk, or a CD-ROM” (See at least [0109] in applicant’s disclosure). The storage is therefore clearly hardware, and no 112(b) rejection is given to claim 2.
First, second, third, fourth, and fifth “data extractors”: applicant discloses that “the input device 20 may include a first data extractor 231, a second data extractor 232, a third data extractor 233, a fourth data extractor 234, and a fifth data extractor 235” (See at least [0078] in applicant’s disclosure). However, it is not clear from this or any other mention of the extractors whether the extractors are hardware, software, or some 
If applicant does not intend to have one or more of these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (For example, for the extractors described above, examiner recommends that applicant amend claim 9 to recite:
“wherein the input device is configured to perform 
extracting first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes[[,]];
extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes[[,]]; 
extracting drivable areas corresponding to a distribution of a static object, a construction section and an accident section as third group data[[,]]; 
extracting a drivable area corresponding to a road structure as fourth group data[[,]]; or 
extracting, as fifth group data, an overlapping area between  of the third and fourth group data”.
This would prevent the claim from being interpreted under 35 USC 112(f) and would obviate any possible 112(b) rejections stemming from that interpretation); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 10, both of these claims recite, mutatis mutandis, “a learning device configured to classify situation information into a plurality of groups and learn a lane change strategy for each situation corresponding to respective groups of the plurality of groups” (emphasis added).
The first issue here is that “situation information” is being classified into “a plurality of groups”, which could ambiguously refer to classifying situation information into “all” of the plurality of groups or “one or more groups” of the plurality of groups. This language is therefore 
The second issue is that the limitation “each situation” lacks antecedent basis, since prior to the recitation of “each situation”, no discrete situations are introduced in the claim. The limitation “situation information” is introduced prior in the claim, but this term is generic and it is unclear whether it is referring to discrete situations or not. It is further unclear exactly how the generic “situation information” limitation relates to the specific “each situation” limitation. Therefore, the claim language is rendered indefinite. However, based on at least paragraphs [0012], [0018]-[0019], and [0104] in applicant’s specification, examiner believes that applicant intends for the situation information to be descriptive of each situation.
In light of the above, examiner recommends the following amendments to claims 1-2 to resolve this 112(b) rejection, with similar amendments being made to claims 10-11, respectively, to resolve the 112(b) rejections of those claims:
1. 	An apparatus for determining a lane change strategy of an autonomous vehicle, the apparatus comprising: 
a learning device configured to classify situation information for one or more situations into one or more groups of a plurality of groups and learn a lane change strategy for each situation of the one or more situations corresponding to respective groups of the plurality of groups when an autonomous vehicle changes lanes; and 
a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation of the one or more situations.

2. 	The apparatus of claim 1, further comprising: storage configured to store a plurality of lane change strategies for each situation of the one or more situations.

However, this is merely examiner’s suggestion, and it is up to applicant exactly how applicant wishes to amend the claims. Until any amendments are made that clarify the above issues, claims 1 and 10 are indefinite and rejected under 35 USC 112(b) and examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection so that any of the above interpretations of the limitations may be used.

Regarding claims 2-9 and 11-18, these claims do not resolve the above indefiniteness of their respective parent claims 1 and 10, respectively, and therefore are also rejected under 35 USC 112(b).

Claim 9 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention in light of interpretation of claim 9 under 35 USC 112(f), as described in the earlier section of this office action entitled “Claim Interpretation”.
Regarding claim 9, the claim limitations “first data extractor”, “second data extractor”, “third data extractor”, “fourth data extractor” and “fifth data extractor”, all configured “to extract”, invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In particular, applicant discloses that, “the input device 20 may include a first data extractor 231, a second data extractor 232, a third data extractor 233, a fourth data extractor 234, and a fifth data extractor 235” (See at least [0078] in applicant’s disclosure). However, it is not clear from this or any other mention of the extractors whether the extractors are hardware, software, or some other form entirely. In the quoted portion of applicant’s specification and elsewhere, the extractors could either be a hardware component of the input device or software stored on the input device. Therefore, the structure of these extractors is indefinite in light of the specification and claim 9 will be rejected under 35 USC 112(b) in the section of this office action entitled “Claim Rejections – 35 USC 112”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f). For example, examiner recommends that applicant amend claim 9 to recite:
“wherein the input device is configured to perform 
extracting first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes[[,]];
extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes[[,]]; 
extracting drivable areas corresponding to a distribution of a static object, a construction section and an accident section as third group data[[,]]; 
extracting a drivable area corresponding to a road structure as fourth group data[[,]]; or 
extracting, as fifth group data, an overlapping area between  of the third and fourth group data”.
This would prevent the claim from being interpreted under 35 USC 112(f) and would obviate the resulting 112(b) rejection; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of classifying a situation, learning multiple lane change strategies, and picking a suitable lane change strategy for a current situation. This judicial exception is not integrated into a practical application. The claims 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An apparatus for determining a lane change strategy of an autonomous vehicle, the apparatus comprising: 
a learning device configured to classify situation information into a plurality of groups and learn a lane change strategy for each situation corresponding to respective groups of the plurality of groups when an autonomous vehicle changes lanes; and 
a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation.
The claim is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of classifying a situation, learning multiple lane change strategies, and picking a suitable lane change strategy for a current situation, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. In fact, it is well known in the art that these exact steps are mentally performed by drivers manually operating a vehicle and changing lanes frequently (Prong one: YES, recites an abstract idea).
a learning device and a controller, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The controller is described in at least paragraph [0060] of applicant’s specification as a general purpose computer. Furthermore, the learning device is described in paragraph [0046] and Fig. 1 of applicant’s specification as merely being included as part of the controller. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 
Examiner’s note: in order to overcome 101 rejections such as these, examiner recommends amending the claims to include a form of vehicle controls, such as control of mechanical systems of the vehicle by a controller of the vehicle. For instance, applicant could add a limitation to the end of claim 1 reciting, “wherein the autonomous vehicle is configured to change lanes based on the lane change strategy”. Applicant has basis for such an amendment in at least paragraph [0110] of applicant’s specification and the act of actually changing lanes is certainly not something that could be performed mentally or manually by a human since it involves actuating vehicle components.
Of course, this is merely examiner’s recommendation to move prosecution forward and it is ultimately up to applicant how applicant would like to amend the claims.

Regarding claim 2, applicant recites The apparatus of claim 1, further comprising: storage configured to store a plurality of lane change strategies for each situation.
However, storage of lane change strategies is still something that a human can perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The apparatus of claim 2, wherein the plurality of lane change strategies are matched with a score corresponding to a learning result by the learning device.
However, evaluating and scoring lane change strategies is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The apparatus of claim 3, wherein the controller is configured to determine, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle.
However, preference of a best lane change strategy is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The apparatus of claim 3, wherein the controller is configured to adjust a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle.
However, evaluation of risk and according adjustment of preference of various lane change strategies is something that a human can perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The apparatus of claim 5, wherein the risk includes a number of collision warnings.
However, determining a number of situations that nearly result in a collision is something that a human could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The apparatus of claim 2, wherein the plurality of lane change strategies includes: a strategy for changing lanes normally, a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, the above recited lane change strategies are all strategies that a human could devise mentally. Therefore, the enumeration of these strategies does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The apparatus of claim 1, further comprising: an input device configured to input data of situation information at a present time point to a corresponding group among the plurality of groups.
However, categorization of situation information is something that a human can perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The apparatus of claim 8, wherein the input device includes at least one of a first data extractor configured to extract first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes, a second data extractor configured to extract, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes, a third data extractor configured to extract drivable areas corresponding to a distribution of a static object, a construction section and an accident section as third group data, a fourth data extractor configured to extract a drivable area corresponding to a road structure as fourth group data, or a fifth data extractor configured to extract, as fifth group data, an overlapping area between the drivable areas extracted by the third and fourth data extractors.
However, a human could extract and categorize all of the information described above mentally by visually inspecting a scene. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites A method of determining a lane change strategy of an autonomous vehicle, the method comprising: 
classifying, by a learning device, situation information into a plurality of situation groups; 
learning, by the learning device, a lane change strategy for each situation of the plurality of situation groups when an autonomous vehicle changes lanes; and 
periodically determining, by a controller, a lane change strategy suitable for a current situation based on the learned lane change strategy by the learning device.
The claim recites a series of steps and is therefore directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of classifying a situation, learning multiple lane change strategies, and picking a suitable lane change strategy for a current situation, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. In fact, it is well known in the art that these exact steps are mentally performed by drivers manually operating a vehicle and changing lanes frequently (Prong one: YES, recites an abstract idea).
Other than reciting the use of a learning device and a controller, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The controller is described in at least paragraph [0060] of applicant’s specification as a general purpose computer. Furthermore, the learning device is described in paragraph [0046] and Fig. 1 of applicant’s specification as merely being included as part of the controller. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note: in order to overcome 101 rejections such as these, examiner recommends amending the claims to include a form of vehicle controls, such as control of mechanical systems of the vehicle by a controller of the vehicle. For instance, applicant could add a limitation to the end of claim 10 reciting, “wherein the autonomous vehicle is configured to change lanes based on the lane change strategy”. Applicant has basis for such an amendment in at least paragraph [0110] of applicant’s specification and the act of actually changing lanes is certainly not something that could be performed mentally or manually by a human since it involves actuating vehicle components.
Of course, this is merely examiner’s recommendation to move prosecution forward and it is ultimately up to applicant how applicant would like to amend the claims.

Regarding claim 11, applicant recites The method of claim 10, further comprising: storing, by a storage, a plurality of lane change strategies for each situation.
However, storage of lane change strategies is still something that a human can perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method of claim 11, wherein the plurality of lane change strategies are matched with a score corresponding to a learning result by the learning device.
However, evaluating and scoring lane change strategies is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 12, wherein periodically determining the lane change strategy includes: determining, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle.
However, preference of a best lane change strategy is something that a user could perform mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 12, further comprising: adjusting, by the controller, a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle.
However, evaluation of risk and according adjustment of preference of various lane change strategies is something that a human can perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 14, wherein the risk includes a number of collision warnings.
However, determining a number of situations that nearly result in a collision is something that a human could perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The method of claim 11, wherein the plurality of lane change strategies include: a strategy for changing lanes normally, a strategy for returning to a current lane in a state where the autonomous vehicle does not enter a target lane during lane change, and a strategy for returning to the current lane in a state where the autonomous vehicle enters the target lane during the lane change.
However, the above recited lane change strategies are all strategies that a human could devise mentally. Therefore, the enumeration of these strategies does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 10, further comprising: inputting, by an input device, data of situation information at a present time point to a corresponding situation group among the plurality of situation groups.
However, categorization of situation information is something that a human can perform mentally and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The method of claim 17, wherein inputting the data to each situation group of the plurality of situation groups includes: extracting first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes; extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes; extracting drivable areas corresponding to a distribution of a static object, a construction section and an accident section as third group data; extracting a drivable area corresponding to a road structure as fourth group data; and extracting, as fifth group data, an overlapping area between the drivable areas extracted by the third and fourth data extractors.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akella et al. (US 20210053570 A1), hereinafter referred to as Akella.
Regarding claim 1, Akella discloses An apparatus for determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the apparatus comprising: 
a learning device configured to classify situation information into a plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]) and learn a lane change strategy for each situation corresponding to respective groups of the plurality of groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data  to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); and 
a controller configured to periodically determine a lane change strategy suitable for a current situation based on the learned lane change strategy for each situation (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]).  

Regarding claim 2, Akella discloses The apparatus of claim 1, further comprising: 
storage configured to store a plurality of lane change strategies for each situation (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).  

Regarding claim 3, Akella discloses The apparatus of claim 2, wherein the plurality of lane change strategies are matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 4, Akella discloses The apparatus of claim 3, wherein the controller is configured to determine, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 5, Akella discloses The apparatus of claim 3, wherein the controller is 23Attorney Docket No. 15438-1253configured to adjust a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 6, Akella discloses The apparatus of claim 5, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).

Regarding claim 8, Akella discloses The apparatus of claim 1, further comprising: 
an input device configured to input data of situation information at a present time point to a corresponding group among the plurality of groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object).

Regarding claim 9, Akella discloses The apparatus of claim 8, wherein the input device includes at least one of (emphasis added) a first data extractor configured to extract first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]), a second data extractor configured to extract, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes, a third data extractor configured to extract drivable areas corresponding to a distribution of a static object, a 24Attorney Docket No. 15438-1253construction section and an accident section as third group data, a fourth data extractor configured to extract a drivable area corresponding to a road structure as fourth group data, or (emphasis added) a fifth data extractor configured to extract, as fifth group data, an overlapping area between the drivable areas extracted by the third and fourth data extractors.  

Regarding claim 10, Akella discloses A method of determining a lane change strategy of an autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses a method for determining a lane change strategy of a vehicle [See at least Akella, 0101-0109]), the method comprising: 
classifying, by a learning device, situation information into a plurality of situation groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]); 
learning, by the learning device, a lane change strategy for each situation of the plurality of situation groups when an autonomous vehicle changes lanes (See at least Fig. 7 in Akella: Akella discloses that at operation 704 of example process 700, the process 700 can include generating an indication of a success or a failure of a lane change as ground truth data, including whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) (i.e., the motion profile used and/or the motion profile associated with a highest yield score) [See at least Akella, 0112]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to generate a yield score based at least in part on the sensor data and the ground truth data  to adjust weights and/or parameters of the machine-learning model an improve future lane change attempts [See at least Akella, 0113]); and 
periodically determining, by a controller, a lane change strategy suitable for a current situation based on the learned lane change strategy by the learning device (See at least Fig. 6 in Akella: Akella discloses that operation 612 of example process 600 can include receiving, from the machine-learned model, a yield score indicating a probability that the object is yielding to the vehicle, and that operation 614 can include determining whether the yield score meets or exceeds a yield score threshold, wherein if the yield score does meet or exceed the yield score threshold, then the process 600 can proceed to operation 616 where the lane change is performed [See at least Akella, 0107-0108]).  

Regarding claim 11, Akella discloses The method of claim 10, further comprising: 
storing, by a storage, a plurality of lane change strategies for each situation (See at least Fig. 7 in Akella: Akella discloses that, at operation 704, the ground truth data can indicate whether the vehicles attempted, succeeded, and/or failed in performing a lane change operation based on the sensor data, attribute data, and/or motion profile(s) [See at least Akella, 0112]. It will therefore be appreciated that for a given motion profile, a plurality of strategies taken by a plurality of vehicles may be stored).

Regarding claim 12, Akella discloses The method of claim 11, wherein the plurality of lane change strategies are matched with a score corresponding to a learning result by the learning device (See at least Fig. 7 in Akella: Akella discloses that at operation 706, the sensor data and ground truth data can be input into the machine-learning model to train the model and generate a yield score [See at least Akella, 0113]).

Regarding claim 13, Akella discloses The method of claim 12, wherein periodically determining the 25Attorney Docket No. 15438-1253 lane change strategy includes: 
determining, among the plurality of lane change strategies, a lane change strategy having a highest score corresponding to the current situation, as the lane change strategy of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed a yield score threshold or the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds the yield score threshold [See at least Akella, 0109]. Akella further discloses that if a yield score that falls below the yield score threshold, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. It will therefore be appreciated that the strategy of completing the lane change is selected by the controller when the yield score is at a highest value for the given lane change situation).

Regarding claim 14, Akella discloses The method of claim 12, further comprising: adjusting, by the controller, a score of each lane change strategy corresponding to the current situation based on a risk obtained in a lane change process of the autonomous vehicle (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]).

Regarding claim 15, Akella discloses The method of claim 14, wherein the risk includes a number of collision warnings (See at least Fig. 6 in Akella: Akella discloses that, at operation 616, if a yield score falls below the yield score threshold and in turn causes an obstacle cost associated with the lane change action, the target lane, and/or a target trajectory to increase, the vehicle can determine to cancel the lane change action as opposed to completing it [See at least Akella, 0109]. Also see at least Fig. 1 in Akella: Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case, the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. It will therefore be appreciated that the risk that causes the lane change attempt to be aborted may correspond to a collision warning).  

Regarding claim 17, Akella discloses The method of claim 10, further comprising: 
inputting, by an input device, data of situation information at a present time point to a corresponding situation group among the plurality of situation groups (See at least Fig. 7 in Akella: Akella discloses that at operation 702 of example process 700, the process 700 can capture and/or generate sensor data and determine attribute data therefrom, wherein the attribute data can be associated with an object in a database stored in a memory of the vehicle [See at least Akella, 0111]. Akella further discloses that at operation 706, the sensor data can be input into the machine-learning model to adjust weights and/or parameters of the machine-learning model and improve future lane change attempts [See at least Akella, 0113]. It will be appreciated that determining which object is present in the sensor data and providing that data to the model may be regarded as grouping the data into a group associated with that object).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20210053570 A1) in view of Marden et al. (US 20190135290 A1), hereinafter referred to as Marden.
Regarding claim 7, Akella discloses The apparatus of claim 2, wherein the plurality of lane change strategies includes: 
a strategy for changing lanes normally (See at least Fig. 6 in Akella: Akella discloses that, at 616, the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds a yield score threshold [See at least Akella, 0109]) and a strategy for returning to a current lane (See at least Fig. 6 in Akella: Akella discloses that, at 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed the yield score threshold [See at least Akella, 0109]).
However, Akella does not explicitly disclose the apparatus wherein the strategy for returning to the current lane may occur in a state where the autonomous vehicle does not enter a target lane during lane change and in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change system for a vehicle wherein the strategies involving not completing the lane change maneuver may occur in a state where the autonomous vehicle does not enter a target lane during lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]) and in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle 

Regarding claim 16, Akella discloses The method of claim 11, wherein the plurality of lane change strategies include: 
a strategy for changing lanes normally (See at least Fig. 6 in Akella: Akella discloses that, at 616, the vehicle may cause the lane change action to be completed based at least in part on determining that the yield score meets or exceeds a yield score threshold [See at least Akella, 0109]) and a strategy for returning to a current lane (See at least Fig. 6 in Akella: Akella discloses that, at 616, the vehicle may determine to cancel a lane change action based at least in part on determining that the yield score does not meet or exceed the yield score threshold [See at least Akella, 0109]).
However, Akella does not explicitly disclose the method wherein the strategy for returning to the current lane may occur in a state where the autonomous vehicle does not enter a target lane during lane change and in a state where the autonomous vehicle enters the target lane during the lane change.
However, Marden does teach an autonomous lane change method for a vehicle wherein the strategies involving not completing the lane change maneuver may occur in a state where the autonomous vehicle does not enter a target lane during lane change (Marden teaches that, as part of a lane change strategy, when the autonomous vehicle has not begun moving to the target lane, the autonomous vehicle can abort the initiated lane change by remaining in the current lane [See at least Marden, 0018]) and in a state where the autonomous vehicle enters the target lane during the lane change (Marden teaches that, as part of another lane change strategy, when the autonomous vehicle has already begun crossing into the target lane, the autonomous vehicle can abort the lane change by completely returning to the original lane [See at least Marden, 0018]). Both Akella and Marden teach methods for cancelling a lane change maneuver by an autonomous vehicle. However, only Marden explicitly teaches where cancellation of a lane change maneuver may occur both after and before the vehicle has entered the target lane.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the lane change cancellation system of Akella to also be able to cancel lane change maneuvers both before and after the autonomous vehicle has crossed into the target lane, as in Marden. Doing so improves safety by reducing the likelihood of collision with obstacles in both scenarios.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akella et al. (US 20210053570 A1) in view of Inoue et al. (US 20190385444 A1), hereinafter referred to as Inoue.
Regarding claim 18, Akella discloses The method of claim 17, wherein inputting the data to each situation group of the plurality of situation groups includes:  26Attorney Docket No. 15438-1253 
extracting first group data for preventing a collision with a nearby vehicle when the autonomous vehicle changes lanes (See at least Fig. 1 in Akella: Akella discloses that The vehicle 102 can capture the sensor data 108 and determine that the object 104 is represented in the sensor data 108 and is traversing the environment 100 in the target lane 128. Based on the sensor data 108, the attribute component 116 can determine attribute data associated with the object 104 and/or the vehicle 102. As discussed above, the attribute data can include velocity data, acceleration data, and/or distance data associated with the object 104 and/or the vehicle 102, and/or any other parameter associated with the object 104 (e.g., lighting states, size, relative velocity, and the like) [See at least Akella, 0032]. Akella further discloses that an increase in the velocity of an object 104 can increase a likelihood of a collision with the vehicle 102 and increase the obstacle cost associated with the target lane 128, in which case a yield score (i.e., likelihood of the object yielding) is low and the vehicle 102 can abort the lane change action to avoid the possible collision of the object 104 into the vehicle 102 [See at least Akella, 0044]. Akella further discloses that when the yield score is not low, the lane change can be completed [See at least Akella, 0109]); 
extracting, as second group data, lighting states of various traffic lights located in front of the autonomous vehicle when the autonomous vehicle changes lanes (Akella discloses that object attribute data determined by the vehicle 102 based off of collected sensor data may include a traffic light status [See at least Akella, 0056]. Akella further discloses that the traffic light status may be utilized to calculate a yield score, which is in turn used by the vehicle to determine whether or not to perform a lane change maneuver [See at least Akella, 0056-0057 and 0109]); 
extracting drivable areas corresponding to a distribution of a static object (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces) as third group data; 
extracting a drivable area corresponding to a road structure as fourth group data (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces); and 
extracting, as fifth group data, an overlapping area between the drivable areas extracted by the third and fourth data extractors (See at least Fig. 5 in Akella: Akella discloses that perception component 522 can provide processed sensor data that indicates a presence of an entity that is proximate to the vehicle 502 and/or a classification of the entity as an entity type, where the types include road surface, curb, and sidewalk [See at least Akella, 0069]. It will thus be appreciated that the vehicle is able to distinguish drivable surfaces from non-drivable surfaces. It will also be appreciated that applicant’s claimed first, second, third fourth, and fifth group data are arbitrary groupings that impose no limits on how each grouping is specifically process or handled by the method compared to others. Therefore, the mere fact that the prior art extracts the claimed types of data is sufficient to read on the current claim language).
However, Akella does not explicitly disclose the method wherein a construction section and an accident section may also be extracted as part of inputting the data.
 a construction section and an accident section may also be extracted as part of inputting the data (See at least Fig. 2 in Inoue: Inoue teaches that historical information acquired from a manual driving vehicle 80 may be used to train self-driving vehicle 20 to drive autonomously [See at least Inoue, 0019] Inoue further teaches that in a case where road conditions are changed, for example, a lane is closed due to road construction, a traffic accident, or the like, when manual driving vehicle 80 appropriately travels by changing a lane, the travel history item thereof is reflected on the reference information, and self-driving vehicle 20 can follow it and travel appropriately [See at least Inoue, 0024]). Both Akella and Inoue teach methods for controlling autonomous vehicles to change lanes. However, only Inoue explicitly teach where the lane change may be executed responsive to the detection of construction or a traffic accident by the vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data collection and processing system of Akella to also collected and extract data indicating the presence of an accident or construction, and to instruct the vehicle to execute a lane change responsive to the detection of that information, as in Inoue. Doing so improves safety by teaching the autonomous vehicle to avoid common hazards, as will be appreciated by anyone of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668